ORDER

PER CURIAM:
AND NOW, this 1st day of August, 2001, the Emergency Application for Stay seeking relief as of July 23, 2001, is hereby DENIED as moot. The Petition for King’s Bench is hereby DENIED.
*231The appeal shall be entertained on an expedited basis and the prothonotary is directed to issue a briefing schedule in accordance therewith. The parties should concentrate their argument on the question of whether the Commonwealth Court had original jurisdiction to entertain this action. Further implementation of Act 22 of 2001 is stayed pending resolution of this appeal.
Justices NEWMAN and SAYLOR dissent from that portion of the order staying further implementation of Act 22 of 2001 pending the resolution of the appeal.